DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under the first inventor to file provisions of AIA .

Response to Amendment
An AF amendment was filed 21 October 2021.  The amendment has been entered.  As a result thereof, claims 2-5, 7-12, and 14-19 are pending, with claims 9-12 and 14-19 withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Claims 11-12 are amended.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Schierman (Reg. No. 59,765) on 26 October 2021. 

The claims have been amended as follows: 
In claim 11 at line 3, “irradiation to form the surrogate material” has been changed to -- irradiation to form a surrogate material --.
In claim 12 at line 2, “a high-purity potassium bromide (KBr) salt” has been changed to -- high-purity potassium bromide (KBr) salt --.
Rejoinder
Independent method claims 9 and 11 each include subject matter to an allowable product.  Thus, previously withdrawn claims 9-12 and 14-19 are hereby rejoined. 

Allowable Subject Matter
Claims 2-5, 7-12, and 14-19 are allowable over the prior art of record. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646